Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 11/5/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0326119 to Lee et al (hereinafter Lee).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Lee discloses a refrigerator comprising all the elements recited in the above listed claims including: a main body having a front side thereof open; and a door 101 configured to open and close the open front side of the main body, wherein the door includes: 5Serial No.: 16/950,678a door panel 110 including a panel body 111 and an upper trim 161 attached to the panel body, a door body 120 to which the door panel is separably mounted, the door body 120 including an upper door cap 130 having an upper coupling groove 132 (Fig. 18) that is formed by recessing a portion of a front surface of the upper door cap to accommodate a portion of the upper trim 161 when the door panel is mounted to the door body, and a heat insulating member/insulator arranged inside the door body and configured to come in contact with the portion of the upper door cap that forms the upper coupling groove, wherein the upper door cap is provided to be open at an upper side of the upper coupling groove, wherein the door panel and the door body are configured so that, when the door panel is mounted to the door body, a portion of the upper trim 161 is accommodated in the upper coupling groove 132; a fixing member 134,171 detachably coupleable to the upper door cap 130, wherein the upper door cap and the fixing member are configured so that when the fixing member is detached from the upper door cap, the upper door cap provides an open path to the upper coupling . 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0187955 to Son et al (hereinafter Son).
Son.
Claim(s) 1, 7-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0341468 to Joo et al (hereinafter Joo).
Joo discloses a refrigerator comprising: a main body; and a door 300 configured to open and close a front side of the main body, the door including: a door panel 310 including a panel body and an upper trim 375-377 on a rear surface of the panel body, a door body to which the door panel is detachably mountable, the door body including an upper door cap 380 (Figs. 26-27) having an upper coupling groove formed by a recessed portion of a front surface of the upper door cap 380 (such as shown in Fig. 27), and an insulator 39 inside the door body and contacting the recessed portion, wherein the door panel and the door body are configured so that, when the door panel is mounted to the door body, a portion 377 of the upper trim is accommodated in the upper coupling groove; wherein the door body includes a cover (such as shown in Figs. 9 and 18) covering a front surface of the insulator, and while the door panel is detached from the door body, allowing the upper coupling groove to be exposed as viewed from in front of the refrigerator; wherein the cover, while the door panel is mounted to the door body, has a front surface spaced apart from the door panel and a rear surface in contact with the insulator; wherein the door panel and the door body are configured so that, when the door panel is mounted to the door body, the door panel protrudes forward further than the upper door cap.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HVT
January 13, 2022
/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        

    PNG
    media_image1.png
    1416
    805
    media_image1.png
    Greyscale